           Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
UNITED STATES OF AMERICA                                          :
                                                                  :
                    – v. –                                        :
                                                                  :   19 Cr. 850 (JSR)
PARKER H. PETIT and WILLIAM TAYLOR,                               :
                                                                  :
                                    Defendants.                   :
----------------------------------------------------------------- x

          DEFENDANTS PARKER H. PETIT AND WILLIAM TAYLOR’S
     REPLY IN SUPPORT OF JOINT MOTION TO COMPEL CLARIFICATION OF
                      PRIOR WITNESS STATEMENTS



Eric B. Bruce                                              William D. Weinreb
Jennifer B. Loeb                                           Michael T. Packard
Altin H. Sila                                              Quinn Emanuel Urquhart & Sullivan, LLP
Freshfields Bruckhaus Deringer US LLP                      111 Huntington Ave., Suite 520
700 13th Street, NW                                        Boston, MA 02199
10th Floor                                                 Telephone: (617) 712-7100
Washington, DC 20005                                       Email: billweinreb@quinnemanuel.com
Telephone: (202) 777-4577                                  Email: michaelpackard@quinnemanuel.com
Email: Eric.Bruce@freshfields.com
Email: Jennifer.Loeb@freshfields.com                       William A. Burck
Email: Altin.Sila@freshfields.com                          Daniel Koffmann
                                                           Quinn Emanuel Urquhart & Sullivan, LLP
Matthew I. Menchel                                         51 Madison Avenue, 22nd Floor
Amanda N. Tuminelli                                        New York, NY 10010
Kobre & Kim LLP                                            Telephone: (212) 849-7000
800 Third Avenue                                           Email: williamburck@quinnemanuel.com
6th Floor                                                  Email: danielkoffmann@quinnemanuel.com
New York, NY 10022
Telephone: (212) 488-1200                                  Attorneys for William Taylor
Email: matthew.menchel@kobrekim.com
Email: amanda.tuminelli@kobrekim.com

Attorneys for Parker H. Petit
         Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 2 of 10




                                                 TABLE OF CONTENTS


I.     The Government’s Offers to “Aid” Defendants Are Insufficient ...................................... 1
II.    The Government Misconstrues the Court’s Ruling at the January 23, 2020
       Conference ......................................................................................................................... 1
III.   The Government’s Explanations for the 3500 Material Are Insufficient .......................... 2
IV.    Any Burden Imposed on the Government is a Product of its Own Making ...................... 3
V.     Defendants Remain Unable to Identify Documents Referenced in the 3500
       Material .............................................................................................................................. 4
VI.    The Government Largely Disregards its Brady Obligations, Which Mandate
       Disclosure of Further Information ..................................................................................... 5




                                                                     ii
            Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 3 of 10




                                             TABLE OF AUTHORITIES

Cases                                                                                                                      Page(s)

United States v. Rodriguez,
   496 F.3d 221 (2d Cir. 2007).......................................................................................................6

United States v. Stewart,
   513 F.2d 957 (2d Cir. 1975).......................................................................................................6




                                                                 iii
          Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 4 of 10




        Defendants Parker H. Petit and William Taylor submit this reply in support of their Joint

Motion to Compel Clarification of Prior Witness Statements.

 I.     The Government’s Offers to “Aid” Defendants Are Insufficient

        In its opposition, the Government places significant focus on correspondence between the

parties that occurred before Defendants filed their motion. But Defendants acknowledged the

Government’s responses to Defendants’ requests in their moving brief, including the

Government’s offer to “help [Defendants] decipher any illegible or unknown abbreviations” and

to identify documents referenced in 3500 material in response to ad hoc requests from defense

counsel. See Br. at 6, 12. For the reasons stated in that brief, and reiterated here, those limited

efforts are plainly insufficient.

II.     The Government Misconstrues the Court’s Ruling at the January 23, 2020
        Conference

        The Government misconstrues what the Defendants understood to be the Court’s rulings

at the January 23, 2020 conference regarding Defendants’ prior motion on this issue with respect

to the Government’s Brady disclosures. Among other things, the Government ignores the

Court’s statement that, if Defendants’ motion had been made in the context of 3500 material, “it

would be an automatic” that the Court would require the Government to “tell [Defendants] what

[their notes] mean[].” Hrg Tr. 21:7–10. The Government also fails to address the Court’s

ultimate ruling, which ordered the Government to “translate any of the ambiguities and provide

all the specifics that might not be crystal clear from the words themselves but limited to the

disclosures themselves, not to other documents, other statements, other reports, and so forth.”

Id.25:16–21. Included within the Court’s ruling, for example, was that with respect to notes that

referred to an unspecified “day,” Defendants were entitled to know to which particular day this




                                                1
          Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 5 of 10




referred, notwithstanding that the word “day” was clearly readable and decipherable on its face.

See id. 23:12–16.

III.    The Government’s Explanations for the 3500 Material Are Insufficient

        The Government takes the position that its 3500 material, including the excerpted

examples that Defendants provided in Exhibit A to their motion, are “legible and easily

decipherable on their face” and that Defendants are merely feigning confusion. Opp’n at 5. Yet

even the Government’s feeble attempt to explain just a couple of the examples that Defendants

offered in their moving brief fails to offer any significant clarification and only serves to further

highlight just how incomprehensible the material at issue is.

        The Government broadly asserts, for example, that the notes are recorded in a “Q&A”

style, which provides “questions posed to the witness, followed by the witnesses’ answers” and

that “[t]here is nothing ‘unclear’ about these notes.” Opp’n at 9. The Government further asserts

that, with this knowledge of the note-taker’s style, there can be no confusion and “no relief is

warranted.” Id. But the Government only clarifies one such example cited in Defendants’

moving brief and leaves the others unclear. See id. at 9–10.

        For example, despite the Government’s general explanation, where the 3500 material for

Carlton provides, “CPM/Brooks: didn’t direct or ask what he said. We gave MB consulting b/c

of [unreadable] mkg knowledge ~ QPQ,” 3517-018, Defendants still do not know which of these

statements were made by the Government interviewer and which were made by Carlton. Nor

can Defendants determine whether “QPQ” was a term that Carlton used or that the Government

interviewer used, or whether the tilde that precedes it has significance, such as whether it denotes

an approximation of what was said. And this is just one example. The Government’s broad

description of note-taking style does not enable Defendants to understand all of the unclear 3500

material at issue.


                                                 2
         Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 6 of 10




       The Government essentially takes the position that unless words are indecipherable or

illegible, the notes are easily understood, because “the context and form of the notes,” which the

Government accuses Defendants of omitting and distorting, “render[s] the substance of what has

been recorded easily discernible.” Opp’n at 13. But this is belied by the very example that the

Government uses to support its point, which appears in the 3500 material as:




3512-003 at 20 (Brooks). The way in which lines are broken up does not render the meaning of

these statements “self-evident,” as the Government claims. Opp’n at 11. Are Defendants to

presume that “Mb knows Recognizing revenue from sales to him” was a question by the

Government interviewer, rather than a statement that Brooks made, a conclusion that is

impossible to draw from the text alone? Moreover, the Government’s explanation for the

meaning of these statements is largely unhelpful. The Government explains only that these

statements “relate[] to, among other things, whether Brooks knows that MiMedx is recognizing

revenue from sales to him, and whether it was Brooks’ idea to arrange for product swaps in

connection with sales.” Id. Defendants remain unable to understand what, for example, “didn’t

know if they were RR at $ amount if it was 2.1 or 1.75 bc that’s what was keeping MB didn’t

know how it was gna flush out,” means, and the Government is apparently unwilling to provide

the answer.

IV.    Any Burden Imposed on the Government is a Product of its Own Making

       The Government’s chief reason for refusing to provide information necessary to render

its 3500 production comprehensible and usable appears to be that it would be burdensome to do


                                                3
         Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 7 of 10




so. But that is a problem of the Government’s own making. As set forth in Defendants’ moving

brief, and for inexplicable reasons, the Government appears to have abandoned its traditional

practice of creating and producing formal interview memoranda authored by federal law

enforcement in favor of the informal, cryptic notes that comprise the vast majority of 3500

material and are the subject of this motion. Had the Government followed proper practice, it

would not be in this position.

V.      Defendants Remain Unable to Identify Documents Referenced in the 3500 Material

        The Government’s next assertion that “the defense can already identify the documents

identified in the 3500 material through the metadata produced by the Government” is simply not

true.

        Indeed, shortly after the Government filed its opposition, defense counsel discovered

another instance in which third-party Bates numbers referenced in 3500 material for a witness

the Government has designated as a trial witness were not searchable using the metadata that the

Government provided. When defense counsel raised this issue with the Government, the

Government responded approximately 30 minutes later with a zip file containing all of the

documents shown to the witness and referenced in the 3500 material. In a follow up, defense

counsel renewed its request that the Government simply perform this task for all of its trial

witnesses, which doesn’t appear to take the Government much time at all, but would allow the

defense to actually understand and make use of the 3500 material provided, and without

unnecessary delay. Talking past defense counsel’s request, the Government again assumed that

by remedying the problem for one witness, the problem was solved for all witnesses, and invited

the defense to continue to request that the Government’s complete its disclosure of documents on

an ad hoc basis. The defense asserts that this is no remedy at all.




                                                 4
         Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 8 of 10




       The speed in which the Government has responded to such individualized requests—

“usually within minutes,” as it boasts, Opp’n at 13—undercuts any claim by the Government that

it would be burdensome to provide this information for all of the Government’s trial witnesses.

It is clear that the Government either already has, or can very quickly compile, documents

referenced in the 3500 material organized on a witness-by-witness basis, and it should have no

issue in providing that information to Defendants.

VI.    The Government Largely Disregards its Brady Obligations, Which Mandate
       Disclosure of Further Information

       Finally, Defendants are highly troubled that the Government relegates its failure to timely

disclose Brady material in violation of the Court’s rules to a footnote at the end of its brief. See

Opp’n at 14–15 n.7. The Government fails to even acknowledge the Court’s rule requiring

disclosure of all Brady material (except Giglio material) within two weeks of discovery, see

Your Honor’s Individual Rules of Practice R. 13, while lauding itself for making “early” Brady

disclosures.   Id. at 3.   Yet even the supplemental Brady disclosures that the Government

references appear to have been made in violation of the Court’s rules. The Government’s

September 11, 2020 Brady letter indicates that all of the disclosed statements were made to

“criminal authorities” several months earlier.1 These inexcusable failures to comply with the

Government’s constitutional obligations and the Court’s rules highlights Defendants’ urgent

need for additional information to understand the 3500 material.

       Moreover, as set forth in Defendants’ moving brief, many of the unclear or

incomprehensible statements for which Defendants seek additional information appear to

constitute Brady or Giglio material, and Defendants are entitled to further information,


1
        All of the statements disclosed in the July 9, 2020 Brady letter were made years earlier as
part of the investigation by the Audit Committee of MiMedx’s Board of Directors. It is unclear
when the Government discovered these statements.

                                                 5
         Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 9 of 10




explanation, and context. See United States v. Stewart, 513 F.2d 957, 960 (2d Cir. 1975)

(Government must disclose “the essential facts which would enable [the defendants] to call the

witness[es] and thus take advantage of any exculpatory testimony [they] might furnish”); see

also United States v. Rodriguez, 496 F.3d 221, 226 (2d Cir. 2007) (stating that “disclosures must

be sufficiently specific and complete to be useful” and that without sufficient disclosure, a

defendant is left to gamble on what a witness would say”). The Government simply ignored this

authority in its Opposition.

                                    *       *       *      *

       For the foregoing reasons, and those provided in Defendants’ moving brief, Defendants

respectfully request that the Court grant Defendants’ motion.




                                                6
        Case 1:19-cr-00850-JSR Document 92 Filed 10/18/20 Page 10 of 10




Dated: October 18, 2020
                                            Respectfully submitted,

/s/ Eric B. Bruce                           /s/ William D. Weinreb
Eric B. Bruce                               William D. Weinreb
Jennifer B. Loeb                            Michael T. Packard
Altin H. Sila                               Quinn Emanuel Urquhart & Sullivan, LLP
Freshfields Bruckhaus Deringer US LLP       111 Huntington Ave., Suite 520
700 13th Street, NW                         Boston, MA 02199
10th Floor                                  Telephone: (617) 712-7100
Washington, DC 20005                        Email: billweinreb@quinnemanuel.com
Telephone: (202) 777-4500                   Email: michaelpackard@quinnemanuel.com
Email: Eric.Bruce@freshfields.com
Email: Jennifer.Loeb@freshfields.com        William A. Burck
Email: Altin.Sila@freshfields.com           Daniel Koffmann
                                            Quinn Emanuel Urquhart & Sullivan, LLP
Matthew I. Menchel                          51 Madison Avenue, 22nd Floor
Amanda N. Tuminelli                         New York, NY 10010
Kobre & Kim LLP                             Telephone: (212) 849-7000
800 Third Avenue                            Email: williamburck@quinnemanuel.com
6th Floor                                   Email: danielkoffmann@quinnemanuel.com
New York, NY 10022
Telephone: (212) 488-1200                   Attorneys for William Taylor
Email: matthew.menchel@kobrekim.com
Email: amanda.tuminelli@kobrekim.com

Attorneys for Parker H. Petit




                                        7
